SECOND EXECUTIVE AMENDMENT

 

This amendment (“Amendment”), effective the 2nd day of April, 2007 (the
“Effective Date”), by and between Tyson Foods, Inc., a Delaware corporation
(“Company”), and any of its subsidiaries and affiliates (hereinafter
collectively referred to as “Employer”), and Greg Lee (hereinafter referred to
as “Executive”), to the amended and restated employment agreement dated July 29,
2003, as previously amended on December 10, 2004 (“Agreement”) between Employer
and Executive.

 

WITNESSETH:

WHEREAS, Employer and Executive have been discussing Executive’s retirement from
full time employment with the Company, and over the past year the parties have
worked at identifying and placing senior officers to fulfill Executive’s duties
upon his retirement from full time employment as part of the Company’s
succession planning process;

WHEREAS, the parties believe the senior officers identified in the succession
planning process are currently ready to fulfill the current duties of the
Executive, and

WHEREAS, with the succession planning process completed, the Company and the
Executive have each expressed a desire to accelerate the Term of the Agreement
and to commence Executive’s service under the Senior Executive Employment
Agreement;

NOW, THEREFORE, Employer and Executive, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

 

1.

Section 2 of the Agreement shall be stricken and replaced with the following:

 

“Term of Employment. Executive’s term of employment under this Agreement shall
commence as of October 1, 2001 and, subject to the terms hereof, shall terminate
on April 2, 2007 (“Termination Date”, and the period from October 1, 2001 until
the Termination Date shall be the “Term”).

 

--------------------------------------------------------------------------------



2.

Section 3.3 of the Agreement shall be amended by deleting the existing second
sentence and by substituting the following:

 

“On such day of each of the Company’s 2004, 2005, 2006 and 2007 fiscal years
that option grants are awarded generally to other employees of the Company (in
each case so long as the Termination Date has not occurred), the Company shall
award Executive an additional option to acquire 160,000 shares of Company Class
A common stock on the date of grant; the other terms and conditions of such
awards shall be governed by the terms of the Stock Plan and a stock option award
agreement in a form substantially similar to that then used by the Company.”

 

3.

Section 4 of the Agreement will be stricken and replaced with the following:

 

“Retirement; Senior Executive Employment Agreement. Upon the Termination Date of
this Agreement, the parties will execute the Senior Executive Employment
Agreement attached hereto as Exhibit A, pursuant to which Executive shall
provide advisory services to the Company.

 

4.

In consideration of Executive’s mutual agreement to accelerate the termination
of the Agreement, and to allow the Company to implement this phase of its
succession planning, the Company has agreed to make a lump sum payment to
Executive in the amount of Seven hundred twenty-five thousand eight hundred
dollars ($725,800) on the Termination Date, subject to all applicable legal
deductions. The parties agree that Executive will not be entitled to any bonus
for the 2007 fiscal year except for a prorated retirement bonus of $267,000
consistent with the Company’s bonus practice. The retirement bonus will be paid
to the executive by the Company on the Termination Date.

 

5.

Executive agrees that upon the Company’s payment of the amount specified in
Section 4 above, the Company’s will have no further obligations to Executive

 

--------------------------------------------------------------------------------



under the terms of the Agreement. The Company will be obligated to fulfill the
terms of (i) the Senior Executive Employment Agreement and (ii) any outstanding
restricted stock awards, stock options and performance shares (pursuant to the
terms of the specific equity award agreements).

 

6.

Except as expressly provided in Sections 1, 2, 3 and 5 above, this Amendment
does not modify or change any other terms of the Agreement, and such other terms
and conditions shall remain unmodified by this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

Tyson Foods, Inc.

Greg Lee

 

 

/s/ Richard L. Bond

/s/ Greg Lee

 

--------------------------------------------------------------------------------



EXHIBIT “A”

 

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT dated April 3, 2007 (the "Effective
Date") is by and between Tyson Foods, Inc., a corporation organized under the
laws of Delaware (the "Company"), and Greg Lee ("Executive").

 

WITNESSETH:

 

WHEREAS, following Executive's retirement from full time employment with the
Company and/or one of its subsidiaries, the Company wishes to retain Executive's
services and access to Executive's experience and knowledge; and

 

WHEREAS, the Executive wishes to furnish advisory services to the Company upon
the terms, provisions and conditions herein provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

 

1.

The term of this Agreement (the "Term") shall begin on the Effective Date and
end ten (10) years thereafter.

 

2.

During the Term, Executive will, upon reasonable request, provide advisory
services to the Company as follows:

 

(a)          Services hereunder shall be provided as an employee of the Company;

 

(b)          Executive may be required to devote up to twenty (20) hours per
month to the Company;

 

(c)          Executive may perform advisory services hereunder at any location
but may be required to be at the offices of the Company and/or it subsidiaries
upon reasonable notice; and

 

(d)          Executive shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

 

3.

Beginning the Effective Date, the Company shall (i) pay Executive each year for
five (5) years the sum of $481,800 per year, and for the next five (5) years the
sum of $240,900 per year, such sums to be payable as the parties may from time
to time agree; (ii) provide Executive and his spouse with health insurance
during the Term as generally available to Executive at the time of retirement
from full time employment, and (iii) permit Executive to continue all options to
purchase Company stock existing on the date of this Agreement. In addition, the
Company

 

--------------------------------------------------------------------------------



shall continue to provide Executive with the following perquisites in accordance
with the Company's policies:

 

(a)    Reimbursement for annual country club dues incurred by Executive during
the Term consistent with the past practices of Executive at the Company;

 

(b)          Use of, and the payment of all reasonable expenses (including,
without limitation, insurance, repairs, maintenance, fuel and oil) for, an
automobile. The monthly lease payment or allowance for such automobile shall be
consistent with past practices under Executive’s Amended and Restated Employment
Agreement with the Company dated July 29, 2003;

 

(c)          Personal use of the Company-owned aircraft for up to one hundred
(100) hours per year for the first five (5) years during the Term; provided,
however, that Executive's personal use of the Company-owned aircraft shall not
interfere with Company use of the Company-owned aircraft. The Company will
reimburse and gross-up Executive for any and all income tax liability incurred
by Executive in connection with his personal use of the Company-owned aircraft;
and

 

(d)          Reimbursement from the Company during the Term for reasonable costs
incurred by Executive for tax and estate planning advice.

 

In the event of the Executive's death, the compensation, perquisites and
benefits described above shall continue to be paid to the Executive's spouse for
the duration of the Term. In the event of death by both Executive and his
spouse, all benefits under this Agreement shall cease.

 

4.

In the event of Executive's death, the Company will, upon written notice given
within sixty (60) days of death by Executive's designated beneficiary, if any,
or otherwise by the administrator of Executive's estate, terminate all Executive
owned options to purchase Company common stock, whether or not then currently
vested, in exchange for payment equal to the aggregate spread between the strike
price and the market value of such stock at the close of business on the next
business day succeeding Executive's death.

 

5.

While this Agreement is in effect and thereafter, the Executive shall not
divulge to anyone, except in the regular course of the Company's business, any
confidential or proprietary information regarding the Company's records, plans
or any other aspects of the Company's business which it considers confidential
or proprietary; provided, an insubstantial or inadvertent disclosure by
Executive causing no material harm to Company is not deemed a breach of this
provision.

 

6.

This Agreement shall terminate in the event Executive accepts employment from
anyone deemed by the Company to be a competitor.

 

--------------------------------------------------------------------------------



7.

The right of the Executive or any other beneficiary under this Agreement to
receive payments may not be assigned, pledged or encumbered, except by will or
by the laws of descent and distribution, without the permission of the Company
which it may withhold in its sole and absolute discretion.

 

8.

Except for the obligations under Section 13 of the Amended and Restated
Employment Agreement dated July 29, 2003, as amended, between the Company and
Executive, this Agreement represents the complete agreement between the Company
and Executive concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral. No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Executive and
Company.

 

9.

It is the intention of the parties hereto that all questions with respect to the
construction and performance of this Agreement shall be determined in accordance
with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

TYSON FOODS, INC.

 

 

By:

 

Title:

 

 

Greg Lee

 

 

 

 

 